            Case 4:20-cr-00059-LPR Document 1 Filed 02/06/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                    )       No. 4:20CR    ooo~q L.PR
                                            )
V.                                          )
                                            )       18 U.S.C.   § 922(g)(l)
                                            )       21 U.S.C.   § 841(a)
                                            )       21 U.S.C.   § 841(b)(l)(C)
THOMAS ANTHONY HILL                         )       18 U.S.C.   § 924(c)(l)(A)


                                        INDICTMENT

THE GRAND JURY CHARGES THAT:

                                           COUNTl

       A.      On or about February 23, 2019, the defendant,

                                  THOMAS ANTHONY HILL,

had previously and knowingly been convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

               1.     Possession of a Controlled Substance (Counterfeit Substance without a

                      Prescription, Not Schedule I/II, Third Offense), in Sevier County, Arkansas,

                      Circuit Court in case number 2004-59;

               2.     Possession of a Controlled Substance (Counterfeit Substance without a

                      Prescription, Not Schedule I/11, Third Offense) and Possession of Drug

                      Paraphernalia, in Sevier County, Arkansas, Circuit Court in case number

                      2006-133;

               3.     Possession of a Firearm by a Certain Person and Fleeing, in Sevier County,

                      Arkansas, Circuit Court in case number 2009-1 O;
             Case 4:20-cr-00059-LPR Document 1 Filed 02/06/20 Page 2 of 3



                4.     Fleeing, in Sevier County, Arkansas, Circuit Court in case number 2012-

                       32; and

                5.     Possession of a Controlled Substance, Schedule I, II meth/cocaine, less than

                       2 grams (two counts) and Possession of Drug Paraphernalia, in Pulaski

                       County, Arkansas, Circuit Court in case number 2016-505.

       B.       On or about February 23, 2019, in the Eastern District of Arkansas, the defendant,

                                  THOMAS ANTHONY HILL,

knowingly possessed, in and affecting commerce, a firearm, that is: a Makarov, 9mm pistol, model

IJ70-18A, bearing serial number 10525757, in violation of Title 18, United States Code, Section

922(g)(l).

                                            COUNT2

       On or about February 23, 2019, in the Eastern District of Arkansas, the defendant,

                                  THOMAS ANTHONY HILL,

knowingly and intentionally possessed with intent to distribute less than 50 grams of a mixture and

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                            COUNT3

       On or about February 23, 2019, in the Eastern District of Arkansas, the defendant,

                                  THOMAS ANTHONY HILL,

knowingly and intentionally possessed a firearm, that is: a Makarov, 9mm pistol, model IJ70- l 8A,

bearing serial number 10525757, in furtherance of a drug trafficking crime prosecutable in a court

of the United States, that is: a violation of Title 21, United States Code, Section 841(a)(l), as set

forth in Count 2 of this Indictment.
           Case 4:20-cr-00059-LPR Document 1 Filed 02/06/20 Page 3 of 3



        All in violation of Title 18, United States Code, Section 924(c)(l)(A).

                                FORFEITURE ALLEGATION 1

        Upon conviction of any offense alleged in Count 1, 2, or 3 of this Indictment, the defendant,

THOMAS ANTHONY HILL, shall forfeit to the United States pursuant to Title 18, United States

Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States Code,

Section 2461(c), all firearms and ammunition involved in the commission of the offense.

                                FORFEITURE ALLEGATION 2

        Upon conviction of Count 2 or 3 of this Indictment, the defendant, THOMAS ANTHONY

HILL, shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(l), all

property constituting, or derived from, any proceeds the person obtained, directly or indirectly, as

a result of the offense.

                                FORFEITURE ALLEGATION 3

        Upon conviction of Count 2 or 3 ofthis Indictment, the defendant, THOMAS ANTHONY

HILL, shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all

of the person's property used or intended to be used, in any manner or part, to commit, or to

facilitate the commission of the offense.




                              [End of text. Signature page attached.]
